


Exhibit 10.14

 

PONIARD PHARMACEUTICALS, INC.
AMENDED AND RESTATED
KEY EXECUTIVE SEVERANCE AGREEMENT (CEO)

 

This Amended and Restated Key Executive Severance Agreement (this “Agreement”),
dated as of February 24, 2009, is entered into by and between PONIARD
PHARMACEUTICALS, INC., a Washington corporation (formerly known as NeoRx
Corporation and as supplemented by Section 10 hereof, the “Company”), and GERALD
MCMAHON (the “Executive”) to reflect amendments made in December, 2008.

 

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to ensure that the
Company will have the continued dedication of the Executive, notwithstanding the
fact that the Executive does not have any form of assurance of job security in
his Offer Letter dated April 26, 2004 for employment with the Company (the
“Offer Letter”).  The Board believes it is imperative to diminish any
distraction of the Executive arising from the personal uncertainty and
insecurity that arises in the absence of any assurance of job security by
providing the Executive with reasonable compensation and benefit arrangements in
the event of termination of the Executive’s employment by the Company under
certain defined circumstances.

 

In order to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.

 

1.                                      Term

 

The initial term of this Agreement (the “Initial Term”) shall be for a period of
two (2) years from the date of this Agreement as first appearing above;
provided, however, that this Agreement shall automatically renew for successive
additional two (2) year periods (“Renewal Terms”) unless notice of nonrenewal is
given by either party to the other party at least ninety (90) days prior to the
end of the Initial Term or any Renewal Term; and provided, further, that if a
“Change of Control” (as defined in the Change of Control Agreement referenced in
Section 16 hereof) occurs during the Term, the Term shall automatically extend
for the duration of the Employment Period (as defined in the Change of Control
Agreement).  The “Term” of this Agreement shall be the Initial Term plus all
Renewal Terms and, if applicable, the duration of the Employment Period.  At the
end of the Term, this Agreement shall terminate without further action by either
the Company or the Executive.

 

2.                                      Employment at Will


 

The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company or any affiliated
companies is “at will” and may be terminated by either the Executive or the
Company or its affiliated companies at any time with or without cause, subject
to the termination payments prescribed herein.

 

--------------------------------------------------------------------------------


 

3.                                      Attention and Effort


 

During any period of time that the Executive remains in the employ of the
Company, and excluding any periods of vacation and sick leave to which the
Executive is entitled, the Executive will devote all of the Executive’s
productive time, ability, attention and effort to the business and affairs of
the Company and the discharge of the responsibilities assigned to the Executive
hereunder, and will seek to perform faithfully and efficiently such
responsibilities.  It shall not be a violation of this Agreement for the
Executive to hold board of director positions with outside civic organizations
or to spend a reasonable amount of time fulfilling the duties of those
positions, or to engage in other outside activities permitted by the policies of
the Company or as specifically permitted by the Board, so long as such
activities do not interfere with the performance of the Executive’s duties
hereunder.  Service on a board of directors for a commercial entity will be
subject to prior approval of the Board; however, the Company acknowledges and
agrees that Executive has previously disclosed his appointment to the board of
directors of Trellis Bioscience, Inc.  It is understood and agreed that
activities specifically approved or acquiesced in during the Term shall not be
deemed to interfere with the performance of the Executive’s responsibilities to
the Company.

 

4.                                      Termination


 

During the Term, employment of the Executive may be terminated as follows, but,
in any case, the nondisclosure provisions set forth in Sections 7.1 and 7.2
hereof and certain obligations under the Invention Agreement (as defined in
Section 7.3 hereof) and the Offer Letter shall survive the termination of this
Agreement and the termination of the Executive’s employment with the Company:

 


4.1                               TERMINATION BY THE COMPANY OR THE EXECUTIVE


 

At any time during the Term, the Company may terminate the employment of the
Executive with or without Cause (as defined below), and the Executive may
terminate the Executive’s employment for Good Reason (as defined below) or for
any reason, upon giving a Notice of Termination (as defined below).

 


4.2                               AUTOMATIC TERMINATION


 

This Agreement and the Executive’s employment during the Term shall terminate
automatically upon the death or Total Disability of the Executive.  The term
“Total Disability” as used herein shall mean the Executive’s inability (with
such accommodation as may be required by law and which places no undue burden on
the Company), as determined by a physician selected by the Company and
acceptable to the Executive, to perform the Executive’s essential duties for a
period or periods aggregating twelve (12) weeks in any three hundred sixty-five
(365) day period as a result of physical or mental illness, loss of legal
capacity or any other cause beyond the Executive’s control, unless the Executive
is granted a leave of absence by the Board.

 

2

--------------------------------------------------------------------------------


 


4.3                               NOTICE OF TERMINATION


 

Any termination by the Company or by the Executive during the Term shall be
communicated by a Notice of Termination to the other party given in accordance
with Section 9 hereof.  The term “Notice of Termination” shall mean a written
notice that (a) indicates the specific termination provision in this Agreement
relied upon and (b) to the extent applicable, sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.  The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.

 


4.4                               DATE OF TERMINATION


 

“Date of Termination” means (a) if the Executive’s employment is terminated by
reason of death, the last day of the calendar month in which the Executive’s
death occurs, (b) if the Executive’s employment is terminated by reason of Total
Disability, immediately upon a determination by the Company of the Executive’s
Total Disability, and (c) in all other cases, ten (10) days after the date of
personal delivery or mailing of the Notice of Termination.  The Executive’s
employment and performance of services will continue during such ten (10) day
period; provided, however, that the Company may, upon notice to the Executive
and without reducing the Executive’s compensation during such period, excuse the
Executive from any or all of the Executive’s duties during such period. 
Notwithstanding anything contained in this Agreement to the contrary, the date
on which a “separation from service” (“Separation from Service”) pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”), occurs shall be the “Date of Termination” or termination of
employment for purposes of determining the timing of payments under this
Agreement to the extent necessary to have such payments and benefits under this
Agreement be exempt from the requirements of Code Section 409A or comply with
the requirements of Code Section 409A.

 

5.                                      Termination Payments


 

In the event of termination of the Executive’s employment during the Term, all
compensation and benefits shall terminate, except as specifically provided in
this Section 5.

 


5.1                               TERMINATION BY THE COMPANY OTHER THAN FOR
CAUSE OR BY THE EXECUTIVE FOR GOOD REASON


 

If during the Term the Company terminates the Executive’s employment other than
for Cause or the Executive terminates the Executive’s employment for Good
Reason, the Executive shall be entitled to:

 

(a)                                  receive payment of the following accrued
obligations (the “Accrued Obligations”):

 

3

--------------------------------------------------------------------------------


 

(i)                                     the Executive’s then current annual base
salary through the Date of Termination to the extent not theretofore paid;

 

(ii)                                  any compensation previously deferred by
the Executive (together with accrued interest or earnings thereon, if any); and

 

(iii)                               any accrued vacation pay that would be
payable under the Company’s standard policy, in each case to the extent not
theretofore paid;

 

(b)                                 have the Company pay for one (1) year after
the Date of Termination or until the Executive qualifies for comparable medical
and dental insurance benefits from another employer, whichever occurs first, the
Executive’s premiums for health insurance benefit continuation for the Executive
and the Executive’s family members, if applicable, that the Company provides to
the Executive under the provisions of the federal Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), to the extent that the Company
would have paid such premiums had the Executive remained employed by the Company
(such continued payment is hereinafter referred to as “COBRA Continuation”); and

 

(c)                                  an amount as severance pay equal to one
hundred percent (100%) of the Executive’s then current annual base salary for
the fiscal year in which the Date of Termination occurs, subject to payment and
potential reduction as set forth in Sections 5.5 and 5.9 hereof.


 


5.2                               TERMINATION FOR CAUSE OR OTHER THAN FOR GOOD
REASON


 

If during the Term the Executive’s employment shall be terminated by the Company
for Cause or by the Executive for other than Good Reason, this Agreement shall
terminate without further obligation on the part of the Company to the
Executive, other than the Company’s obligation to pay the Executive the Accrued
Obligations to the extent theretofore unpaid.

 


5.3                               EXPIRATION OF TERM


 

In the event the Executive’s employment is not terminated prior to expiration of
the Term, this Agreement shall terminate without further obligation on the part
of the Company to the Executive.

 


5.4                               TERMINATION BECAUSE OF DEATH OR TOTAL
DISABILITY


 

If during the Term the Executive’s employment is terminated by reason of the
Executive’s death or Total Disability, this Agreement shall terminate
automatically without further obligation on the part of the Company to the
Executive or the Executive’s legal representatives under this Agreement, other
than the Company’s obligation to pay the Executive the Accrued Obligations
(which shall be paid to the Executive’s estate or beneficiary, as applicable in
the case of the Executive’s death) and to provide COBRA Continuation.

 

4

--------------------------------------------------------------------------------


 


5.5                               PAYMENT SCHEDULE AND OFFSET FOR OTHER EARNINGS


 

All payments of Accrued Obligations, or any portion thereof payable pursuant to
this Section 5, other than deferred compensation pursuant to
Section 5.1(a)(ii) hereof, shall be made to the Executive within ten
(10) working days of the Date of Termination.  Deferred compensation pursuant to
Section 5.1(a)(ii) hereof shall be payable pursuant to the terms of the deferred
compensation program.  Any severance payments payable to the Executive pursuant
to Section 5.1(c) hereof shall be made to the Executive in the form of salary
continuation, payable at normal payroll intervals during the one year period
following the Date of Termination.  Notwithstanding the preceding provisions of
this Section 5, if any payment or benefit pursuant to this Agreement constitutes
a “deferral of compensation” subject to Code Section 409A (after taking into
account, to the maximum extent possible, any applicable exemptions) (a “409A
Payment”) treated as payable to a Specified Employee (as defined in Section 20.1
hereof) upon Separation from Service, the provisions of Section 20.1 hereof
shall apply.  Section 5.8 hereof must be satisfied to receive payments and
benefits under this Agreement.  Any severance payments payable to the Executive
pursuant to Section 5.1(c) hereof on or after the date of nine (9) months after
the Date of Termination (“Offset Period”) shall be subject to offset for other
earnings received by the Executive as follows:

 

(a)                                  The Executive shall have no affirmative
duty to seek other employment or otherwise mitigate lost earnings during any
part of the Payment Period.

 

(b)                                 The Executive shall disclose to the Company
any earnings received (or that the Executive had the right to receive) from
employment, consulting or performance of other personal services during the
Offset Period, and the source(s) of such earnings.

 

(c)                                  The Company, in each payroll period during
the Offset Period that a severance payment is due, shall have the right to
offset on a dollar-for-dollar basis all such earnings that the Executive
received during that payroll period.

 


5.6                               CAUSE


 

For purposes of this Agreement, “Cause” means cause given by the Executive to
the Company and shall include, without limitation, the occurrence of one (1) or
more of the following events:

 

(a)                                  a clear refusal to carry out any material
lawful duties of the Executive or any directions of the Board reasonably
consistent with those duties;

 

(b)                                 persistent failure to carry out any lawful
duties of the Executive or any directions of the Board reasonably consistent
with those duties; provided, however, that the Executive has been given
reasonable notice and opportunity to correct any such failure;

 

(c)                                  violation by the Executive of a state or
federal criminal law involving the commission of a crime against the Company or
any other criminal act involving moral turpitude;

 

5

--------------------------------------------------------------------------------


 

(d)                                 current abuse by the Executive of alcohol or
controlled substances; deception, fraud, misrepresentation or dishonesty by the
Executive; or any incident materially compromising the Executive’s reputation or
ability to represent the Company with investors, customers or the public; or

 

(e)                                  any other material violation of any
provision of this Agreement by the Executive, subject to the notice and
opportunity-to-cure requirements of Section 8 hereof.

 


5.7                               GOOD REASON


 

For purposes of this Agreement, “Good Reason” means:

 

(a)                                  material reduction of the Executive’s
annual base salary to a level below the level in effect on the date of this
Agreement, regardless of any change in the Executive’s duties or
responsibilities;

 

(b)                                 the assignment to the Executive of any
duties materially inconsistent with the Executive’s position, authority, duties
or responsibilities or any other action by the Company that results in a
material diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated and inadvertent action not taken in bad
faith and that is remedied by the Company promptly after receipt of notice
thereof given by the Executive;

 

(c)                                  the Company’s requiring the Executive to be
based at any office or location more than thirty (30) miles from the Company’s
current location in Seattle, Washington or from the city of San Francisco,
California;

 

(d)                                 any failure by the Company to comply with
and satisfy Section 10 hereof; provided, however, that the Company’s successor
has received at least ten (10) days’ prior written notice from the Company or
the Executive of the requirements of Section 10 hereof; or

 

(e)                                  any other material violation of any
provision of this Agreement by the Company; provided, however, that the
Executive has notified the Company of such salary reduction, assignment,
failure, situation or violation within ninety (90) days of its occurrence and
there has been compliance with the notice and opportunity-to-cure requirements
of Section 8 hereof.

 


5.8                               GENERAL RELEASE OF CLAIMS


 

As a condition to receiving the payments and benefits under this Section 5 other
than Accrued Obligations set forth in Sections 5.1(a)(i) and 5.1(a)(iii) hereof,
the Executive shall execute (and not later revoke) a general release and waiver
of all claims against the Company, which release and waiver shall be in a form
satisfactory to the Company, in its sole discretion, and delivered to the
Company no later than the seventh day of the third month of the fiscal year
following the year in which the Date of Termination occurs.  By way of example
and not limitation, the general release and waiver of claims will include any
claims for wages, bonuses, employment benefits, or damages of any kind
whatsoever, arising out of any contracts, express or implied, any covenant of
good faith and fair dealing, express or implied, any theory of wrongful
discharge, any legal restriction on the Company’s right to terminate employment,
or any federal,

 

6

--------------------------------------------------------------------------------


 

state or other governmental statute or ordinance, including, without limitation,
Title VII of the Civil Rights Act of 1964, the federal Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Washington Law Against Discrimination, or any other legal
limitation on the employment relationship.  To the extent any payment or benefit
is a 409A Payment, the provisions of Section 20.3 hereof shall apply.

 


5.9                               DISPUTE REGARDING EXISTENCE OF GOOD REASON FOR
TERMINATION


 

In the event the Company disputes whether Good Reason existed for the Executive
to terminate the Executive’s employment for Good Reason, the Company shall pay
salary continuation as provided in Section 5.5 until the earliest of
(a) settlement by the parties, (b) determination by arbitration in accordance
with Section 14 hereof that Good Reason did not exist, and (c) completion of the
payments required by Section 5.5 and Section 5.1(c) hereof.  If, pursuant to
Section 14 hereof, an arbitrator determines that Good Reason did not exist, the
arbitrator shall also decide whether the Executive had a reasonable, good-faith
basis for claiming that there was Good Reason to terminate.  If the arbitrator
determines that there was not such a basis, the Executive shall be obligated to
repay promptly to the Company the salary continuation payments; if the
arbitrator determines that there was such a basis, the Executive shall not be
obligated to repay the salary continuation.

 

6.                                      Representations, Warranties and Other
Conditions


 

In order to induce the Company to enter into this Agreement, the Executive
represents and warrants to the Company as follows:

 


6.1                               HEALTH


 

The Executive is in good health and knows of no physical or mental disability
that, with any accommodation that may be required by law and that places no
undue burden on the Company, would prevent the Executive from fulfilling the
Executive’s obligations hereunder.  The Executive agrees, if the Company
requests, to submit to reasonable periodic medical examinations by a physician
or physicians designated by, paid for and arranged by the Company.  The
Executive agrees that each examination’s medical report shall be provided to the
Company.

 


6.2                               NO VIOLATION OF OTHER AGREEMENTS


 

The Executive represents that neither the execution nor the performance of this
Agreement by the Executive will violate or conflict in any way with any other
agreements or obligations by which the Executive may be bound.

 

7.                                      Nondisclosure; Return of Materials


 


7.1                               NONDISCLOSURE


 

Except as required by the Executive’s employment with the Company, the Executive
will not, at any time during the term of employment by the Company, or at any
time thereafter, directly, indirectly or otherwise, use, communicate, disclose,
disseminate, lecture upon or publish

 

7

--------------------------------------------------------------------------------


 

articles relating to any confidential, proprietary or trade secret information
of the Company without the prior written consent of the Company.  The Executive
understands that the Company will be relying on this Agreement in continuing the
Executive’s employment, paying the Executive’s compensation, granting the
Executive any promotions or raises, or entrusting the Executive with any
information that helps the Company compete with others.

 


7.2                               RETURN OF MATERIALS


 

All documents, records, notebooks, notes, memoranda, drawings or other documents
made or compiled by the Executive at any time while employed by the Company, or
in the Executive’s possession, including any and all copies thereof, shall be
the property of the Company and shall be held by the Executive in trust and
solely for the benefit of the Company, and shall be delivered to the Company by
the Executive upon termination of employment or at any other time upon request
by the Company.

 


7.3                               INVENTION AND PROPRIETARY INFORMATION
AGREEMENT


 

The parties have executed an Invention and Proprietary Information Agreement, in
the form attached as Exhibit C to the Offer Letter (“Invention Agreement”) and
acknowledge that their respective obligations thereunder shall apply to the
entire period of Executive’s employment with the Company and shall survive the
execution of this Agreement, the termination of this Agreement and the
termination of the Executive’s employment with the Company.

 

8.                                      Notice and Cure of Breach


 

Whenever a breach of this Agreement by either party is relied upon as
justification for any action taken by the other party pursuant to any provision
of this Agreement, other than clause (a), (b), (c) or (d) of Section 5.6 hereof,
before such action is taken, the party asserting the breach of this Agreement
shall give the other party at least twenty (20) days’ prior written notice of
the existence and the nature of such breach before taking further action
hereunder and shall give the party purportedly in breach of this Agreement the
opportunity to correct such breach during the twenty (20) day period.

 

9.                                      Form of Notice


 

Every notice required by the terms of this Agreement shall be given in writing
by serving the same upon the party to whom it was addressed personally or by
registered or certified mail, return receipt requested, at the address set forth
below or at such other address as may hereafter be designated by notice given in
compliance with the terms hereof:

 

If to the Executive:

Gerald McMahon

 

55 West Clay Street

 

San Francisco, CA 94121

 

8

--------------------------------------------------------------------------------

 

 

If to the Company:

Poniard Pharmaceuticals, Inc.

 

300 Elliott Avenue West, Suite 500

 

Seattle, Washington 98119

 

Attn: Corporate Secretary

 

 

With a copy to:

Perkins Coie LLP

 

1201 Third Avenue, Suite 4800

 

Seattle, Washington 98101-3099

 

Attn: James R. Lisbakken

 

Except as set forth in Section 4.4 hereof, if notice is mailed, such notice
shall be effective upon mailing.

 


10.                               ASSIGNMENT


 

This Agreement is personal to the Executive and shall not be assignable by the
Executive.

 

The Company shall assign to and require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all the business and/or assets of the Company to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.  As used in this Agreement, “Company” shall mean Poniard
Pharmaceuticals, Inc. and any affiliated company or successor to its business
and/or assets as aforesaid that assumes and agrees to perform this Agreement by
contract, operation of law or otherwise; and as long as such successor assumes
and agrees to perform this Agreement, the termination of the Executive’s
employment by one such entity and the immediate hiring and continuation of the
Executive’s employment by the succeeding entity shall not be deemed to
constitute a termination or trigger any severance obligation under this
Agreement.  All the terms and provisions of this Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors and permitted assigns.

 


11.                               WAIVERS


 

No delay or failure by any party hereto in exercising, protecting or enforcing
any of its rights, titles, interests or remedies hereunder, and no course of
dealing or performance with respect thereto, shall constitute a waiver thereof. 
The express waiver by a party hereto of any right, title, interest or remedy in
a particular instance or circumstance shall not constitute a waiver thereof in
any other instance or circumstance.  All rights and remedies shall be cumulative
and not exclusive of any other rights or remedies.

 


12.                               AMENDMENTS IN WRITING


 

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, or consent to any departure therefrom by either party hereto,
shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and signed by the Company
and the Executive, and each such amendment, modification, waiver, termination or

 

9

--------------------------------------------------------------------------------


 

discharge shall be effective only in the specific instance and for the specific
purpose for which given.  No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by the Company and the Executive.

 


13.                               APPLICABLE LAW AND VENUE


 

This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of Washington, without regard to any
rules governing conflicts of laws.  Executive irrevocably consents to the
jurisdiction and venue of the state and federal courts located in King County,
Washington, and agrees not to bring any action, or seek to remove or transfer
any action, relating to this Agreement in or to any other court, other than a
state or federal court located in King County, Washington.

 


14.                               ARBITRATION; ATTORNEYS’ FEES


 

Except in connection with enforcing Section 7 hereof, for which legal and
equitable remedies may be sought in a court of law, any dispute arising under
this Agreement shall be subject to arbitration.  The arbitration proceeding
shall be conducted in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (the “AAA Rules”) then in effect, conducted by
one (1) arbitrator either mutually agreed upon or selected in accordance with
the AAA Rules.  The arbitration shall be conducted in King County, Washington,
under the jurisdiction of the Seattle office of the American Arbitration
Association.  The arbitrator shall have authority only to interpret and apply
the provisions of this Agreement, and shall have no authority to add to,
subtract from or otherwise modify the terms of this Agreement.  Any demand for
arbitration must be made within sixty (60) days of the event(s) giving rise to
the claim that this Agreement has been breached.  The arbitrator’s decision
shall be final and binding, and each party agrees to be bound by the
arbitrator’s award, subject only to an appeal therefrom in accordance with the
laws of the State of Washington.  Either party may obtain judgment upon the
arbitrator’s award in the Superior Court of King County, Washington.

 

If it becomes necessary to pursue or defend any legal proceeding, whether in
arbitration or court, in order to resolve a dispute arising under this
Agreement, the prevailing party in any such proceeding shall be entitled to
recover its reasonable costs and attorneys’ fees.  To the extent necessary to
prevent the Executive from being subject to any additional tax pursuant to Code
Section 409A(a)(1)(B), any amounts payable to the Executive pursuant to this
paragraph shall be paid in no event later than the year following the year
during which such costs and fees were incurred.

 


15.                               SEVERABILITY


 

If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law, (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties

 

10

--------------------------------------------------------------------------------


 

hereto as nearly as may be possible, (b) such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision hereof, and (c) any court or arbitrator having jurisdiction
thereover shall have the power to reform such provision to the extent necessary
for such provision to be enforceable under applicable law.

 


16.                               COORDINATION WITH CHANGE OF CONTROL AGREEMENT


 

Contemporaneously with this Agreement, the Company and the Executive are
entering into an Amended and Restated Change of Control Agreement (the “Change
of Control Agreement”), which agreement provides for certain forms of severance
and benefit payments in the event of termination of the Executive’s employment
under certain defined circumstances.  This Agreement is in addition to the
Change of Control Agreement, providing certain assurances to the Executive in
circumstances that the Change of Control Agreement does not cover, and in no way
supersedes or nullifies the Change of Control Agreement.  Nevertheless, it is
possible that a termination of employment by the Company or by the Executive may
fall within the scope of both agreements.  In such event, payments made to the
Executive under Section 5.1 hereof shall be coordinated with payments made to
the Executive under Section 8.1 of the Change of Control Agreement as follows:

 

(a)                                  Accrued Obligations under this Agreement
need not be paid if paid under the Change of Control Agreement;

 

(b)                                 COBRA Continuation under this Agreement need
not be provided if provided under the Change of Control Agreement; and

 

(c)                                  the severance payment required under
Section 5.1(c) hereof (and paid pursuant to Section 5.5 hereof) need not be paid
to the extent a severance payment is made under Section 8.1(d) of the Change of
Control Agreement in connection with a Change of Control under the Change of
Control Agreement that constitutes a change in the ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the Company within the meaning of subsection (a)(2)(A)(v) of Code
Section 409A, i.e., the credit from Section 8.1(d) of the Change of Control
Agreement is applied as amounts become due under Section 5.5 hereof.

 


17.                               EXCESS PARACHUTE PAYMENTS


 

Unless provided by Section 8.8 of the Change of Control Agreement, if any
portion of the payments or benefits under this Agreement or any other agreement
or benefit plan of the Company (including stock options) would be characterized
as an “excess parachute payment” to the Executive under Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), the Executive shall be
paid any excise tax that the Executive owes under Code Section 4999 as a result
of such characterization, such excise tax to be paid to the Executive at least
ten (10) days prior to the date that the Executive is obligated to make the
excise tax payment.  The determination of whether and to what extent any
payments or benefits would be “excess parachute payments” and the date by which
any excise tax shall be due shall be determined in writing by recognized tax
counsel selected by the Company and reasonably acceptable to the Executive. 
Without limitation on the foregoing, the payments made pursuant to

 

11

--------------------------------------------------------------------------------


 

this Section 17 shall be made no later than the end of the year following the
year in which the Executive remits such excise tax to the Internal Revenue
Service.

 


18.                               ENTIRE AGREEMENT


 

This Agreement supersedes and replaces the Amended and Restated Key Executive
Severance Agreement, dated as of March 3, 2008, between the parties, and except
as described in Section 16 hereof, this Agreement constitutes the entire
agreement between the Company and the Executive with respect to the subject
matter hereof, and all prior or contemporaneous oral or written communications,
understandings or agreements between the Company and the Executive with respect
to such subject matter are hereby superseded and nullified in their entireties,
except that the Invention Agreement between the Executive and the Company and
the Offer Letter, shall continue in full force and effect to the extent not
superseded by Section 7 hereof.


 


19.                               WITHHOLDING


 

The Company may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

 


20.                               409A INTERPRETATION PROVISION


 

The parties intend that this Agreement and the payments and benefits provided
hereunder be exempt from the requirements of Code Section 409A to the maximum
extent possible, whether pursuant to the short-term deferral exception described
in Treasury Regulation Section 1.409A-1(b)(4), the involuntary separation pay
plan exception described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or
otherwise.  To the extent Code Section 409A is applicable to this Agreement, the
parties intend that this Agreement comply with the deferral, payout and other
limitations and restrictions imposed under Code Section 409A.  Notwithstanding
anything herein to the contrary, this Agreement is intended to be interpreted
and operated to the fullest extent possible so that the payments and benefits
under this Agreement either shall be exempt from the requirements of Code
Section 409A or shall comply with the requirements of such provision; provided,
however, that notwithstanding anything to the contrary in this Agreement in no
event shall the Company be liable to the Executive for or with respect to any
taxes, penalties or interest that may be imposed upon the Executive pursuant to
Code Section 409A.

 


20.1  PAYMENTS TO SPECIFIED EMPLOYEES


 

To the extent that any payment or benefit pursuant to this Agreement constitutes
a 409A Payment treated as payable upon Separation from Service, then, if on the
date of the Executive’s Separation from Service, the Executive is a Specified
Employee, then to the extent required for the Executive not to incur additional
taxes pursuant to Code Section 409A, no such 409A Payment shall be made to the
Executive earlier than the earlier of (a) six (6) months after the Executive’s
Separation from Service or (b) the date of the Executive’s death.  Should this
Section 20 result in the delay of benefits, any such benefit shall be made
available to the Executive by the Company during such delay period at the
Executive’s expense.  Should this Section 20.1 result in a delay of payments or
benefits to the Executive, on the first day any such payments or benefits

 

12

--------------------------------------------------------------------------------


 

may be made without incurring additional tax pursuant to Code Section 409A
(“409A Payment Date”), the Company shall make such payments and provide such
benefits as provided for in this Agreement, provided that any amounts that would
have been payable earlier but for the application of this Section 20.1 as well
as reimbursement of the amount the Executive paid for benefits pursuant to the
preceding sentence, shall be paid in a lump sum on the 409A Payment Date.  For
purposes of this Section 20.1, the term “Specified Employee” shall have the
meaning set forth in Code Section 409A, as determined in accordance with the
methodology established by the Company.

 


20.2  REIMBURSEMENTS


 

For purposes of complying with Code Section 409A and without extending the
payment timing otherwise provided in this Agreement, taxable reimbursements
under this Agreement, subject to the following sentence and to the extent
required to comply with Code Section 409A, will be made no later than the end of
the calendar year following the calendar year the expense was incurred.  To the
extent required to comply with Code Section 409A, any taxable reimbursements and
any in-kind benefit under this Agreement will be subject to the following: 
(a) payment of such reimbursements or in-kind benefits during one calendar year
will not affect the amount of such reimbursements or in-kind benefits provided
during any other calendar year (other than for medical reimbursement
arrangements as excepted under Treasury Regulation
Section 1.409A-3(i)(1)(iv)(B) solely because the arrangement provides for a
limit on the amount of expenses that may be reimbursed under such arrangement
over some or all of the period the arrangement remains in effect); (b) such
right to reimbursements or in-kind benefits is not subject to liquidation or
exchange for another form of compensation to the Executive; and (c) the right to
reimbursements under this Agreement will be in effect for the lesser of the time
specified in this Agreement or ten (10) years plus the lifetime of the
Executive.  Any taxable reimbursements or in-kind benefits shall be treated as
not subject to Code Section 409A to the maximum extent provided by Treasury
Regulation Section 1.409A-1(b)(9)(v) or otherwise under Code Section 409A.

 


20.3  RELEASE


 

Subject to Section 20.1 hereof, (a) to the extent that the Executive is required
to execute and deliver a release to receive a 409A Payment and (b) this
Agreement provides for such 409A Payment to be provided prior to the 55th day
following the Executive’s Separation from Service, such 409A Payment will be
provided upon the 55th day following the Executive’s Separation from Service,
provided that the release in the form acceptable to the Company, in its sole
discretion, has been executed, delivered and effective prior to such time.  To
the extent there is a delay in providing a 409A Payment because of the
provisions of this Section 20.3, interest for the delay and the opportunity for
the Executive to pay for benefits in the interim with subsequent reimbursement
from the Company shall be provided in a manner consistent with that set forth in
Section 20.1 hereof.  If a release is required for a 409A Payment and such
release is not executed, delivered and effective by the 55th day following the
Executive’s Separation from Service, such 409A Payment shall not be provided to
the Executive to the extent that providing such 409A Payment would cause such
409A Payment to fail to comply with Code Section 409A.

 

13

--------------------------------------------------------------------------------



 


20.4  NO ACCELERATION; SEPARATE PAYMENTS


 

No 409A Payment payable under this Agreement shall be subject to acceleration or
to any change in the specified time or method of payment, except as otherwise
provided under this Agreement and consistent with Code Section 409A.  If under
this Agreement, a 409A Payment is to be paid in two (2) or more installments,
for purposes of Section 409A, each installment shall be treated as a separate
payment.

 


21.                               COUNTERPARTS


 

This Agreement may be executed in counterparts, each of which counterpart shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement
effective on the date first set forth above.

 

 

 

PONIARD PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Ronald A. Martell

 

 

Name:

Ronald A. Martell

 

 

Its:

President & COO

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

/s/ Gerald McMahon

 

 

Name: Gerald McMahon

 

14

--------------------------------------------------------------------------------
